The opinion of the court was delivered, March 23d 1868, by
Agnew, J.
The purpose of this bill is to arrest the collection of a bounty tax, levied and assessed by the board of supervisors of Liberty township, in the county of Susquehanna, by enjoining against it. In order to do this the tax must have been levied and ordered to be collected without jurisdiction or authority on the part of those who laid it. But the constitutionality of the Bounty Law of March 1864 and its supplements being conceded, the authority of the supervisors in this case cannot be gainsayed. The President of the United States had made a call for volunteers on the 18th day of July 1864, and ordered a draft to take place after the expiration of fifty days thereafter, upon a failure of the number called out to respond to the call. On the 26th of August following, and before the time of drafting, the board of supervisors of Liberty township, acting by a majority of their number, offered a bounty to volunteers, and agreed to lay a tax to pay it. On the 28th of September, the first step in the process of drafting was taken, by drawing from the wheel double the number of persons required to fill the quota of that township. The process, however, was not complete, and the persons who should finally go into service were not yet fixed. The persons thus drawn were required to report for examination: those who would be found to be exempt by reason of disability or immunity were yet to be ascertained, and if a number exceeding the quota was thus relieved, another draft would be made to fill up the number required. The persons drawn, therefore, not being fixed in the service, the draft was not fully complete, and as a consequence the government permitted volunteers to be received in relief of the locality, from the draft *151up to the time of final examination and ascertainment of the persons required to go into service, and even then authorized substitution. In consequence of this state of affairs this court held in the cases of Debolt v. Dunkard School District, and Gray v. Richhill District, 3 P. F. Smith 214, that the draft did not cease with the drawing of the names, that its machinery continues at work, and the person on whom the lot thus falls is not yet fixed in the service. That decision was not published at the time this appeal was taken and the argument prepared. It is very clear, therefore, that when the board of supervisors proceeded to levy their tax in pursuance of the offer of a bounty made in the preceding August, and the resolution then to lay the tax, they had jurisdiction and authority to proceed in the premises. The answer and the evidence show that a portion of the quota was properly provided for, and consequently there were objects of the bounty rendering an assessment and collection of taxes necessary. But the struggle in the case arises out of a transfer of men, either seven or eight in number, by one of the wards of the borough of Scranton, alleged to have been made to enable Liberty township to fill out the remainder of its quota. The sum paid for these men it is alleged was improperly paid, and the transfer is said to be a fraudulent arrangement. But the statement of the question shows that it is one relating to the disbursement of the money by the supervisors, and not to their authority to levy and collect the tax. That this number was required to fill the quota, and that the quota was filled somehow by the transfer, honestly or dishonestly, admits of no doubt. If the arrangement for the transfer was a fraud, and the money improperly paid out for the men thus transferred, the controversy belongs to a different forum; but the levy and assessment of the tax were made under a valid authority, and it is not the province of this court, in this mode of proceeding, to decide how much of the tax rightly belongs to this person or to that, and to lay hands upon a regular proceeding to raise money under competent authority, to stay its collection, because errors may exist in the disbursement. The language of our brother Thompson, in a proceeding to restrain the collection of taxes, by bill in equity, in the case of Hughes v. Kline, 6 Casey 231, can well be applied to the case before us. “ It will not do to permit the collection of taxes to be interfered with by such process unless in the clearest cases of want of jurisdiction in the assessing or collecting officers. The effects would be mischievous and disastrous.”
The decree' of the court below dismissing the bill is affirmed with costs.